            Case 1:20-cv-07076-ER Document 20 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREEK FARMS INTERNATIONAL, LLC,
                                Plaintiff,
                                                                         ORDER
                     – against –
                                                                    20 Civ. 7076 (ER)

ALPHA PRO INC., and ANDREAS KASOTIS,
                                Defendants.


Ramos, D.J.:

         On April 8, 2021, the Court held a show cause hearing on Plaintiﬀ’s motion for a default

judgment. Plaintiﬀ was instructed to contact defendants’ former attorney and file a status report

by April 15, 2021.      e Court is in receipt of Plaintiﬀ’s status report dated April 15, 2021, which

advised that defendants’ former counsel has not been retained to represent defendants in this

matter, but that this attorney informed defendant Kasotis of the action. See Doc. 18. On April

15, 2021, Defendant Kasotis filed a notice of pro se appearance. See Doc. 19.

         In light of Kasotis’ notice of appearance, the parties are instructed to submit a joint status

report by no later than April 28, 2021. Kasotis is further directed that counsel must appear on

behalf of Alpha Pro, Inc. within one week of this Order, or by April 23, 2021, or Alpha Pro will

be at risk of being held in default. See Jones v. Niagara Frontier Transp. Auth., 722 F.2d 20, 22

(2d Cir. 1983) (a corporation may not appear pro se).

         It is SO ORDERED.

Dated:     April 16, 2021
           New York, New York
                                                                      Edgardo Ramos, U.S.D.J.
